DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              S.K., the mother,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D19-2263

                           [October 15, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No. 56-2017-DP-
000182-A.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Sarah J. Rumph of Children's Legal Services, Tallahassee, for appellee
Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Tallahassee, for Guardian ad Litem
Office, on behalf of E.G.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.